Title: From James Madison to Nathan Sanford, 28 June 1808
From: Madison, James
To: Sanford, Nathan



Sir.
Dept. of State, June 28th. 1808.

Your letter of the 7th. was duly recd..  I can give no better direction, with respect to the sum received in the suit against Daniel Penfield, than that it be paid to the person shewing himself to be legally entitled to it; who this is, is not known to the Department, by other circumstances than such as are in your possession.  If there be any doubt as to Daniel Clark, who claims it, I submit to your discretion the expedient of combining with his receipt a refunding bond.  You will see by the enclosed (which you’ll please to seal & forward) that I have referred Mr. Clarke to your advice as to the course which he is to pursue.  I am &c.

James Madison.

